EXHIBIT 10.36
 
 
SUBJECT TO THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF DECEMBER 19, 2002
FROM BORROWER AND LENDER TO NATIONAL CITY BANK OF KENTUCKY
 
SECOND AMENDED, CONSOLIDATED AND RESTATED PROMISSORY NOTE ($5,330,000)

 
$5,330,000.00
Louisville, Kentucky
 
December 28, 2006
 

      FOR VALUE RECEIVED, the undersigned, CITIZENS FINANCIAL CORPORATION, a
Kentucky corporation (“Borrower”), having an address of Suite 300, The
Marketplace, 12910 Shelbyville Road, Louisville, Kentucky 40243, hereby promises
and agrees to pay to the order of Darrell R. Wells (“Lender”), having an address
of Suite 310, 4310 Brownsboro Road, Louisville, Kentucky 40207, the aggregate
principal sum of FIVE MILLION THREE HUNDRED THIRTY THOUSAND DOLLARS
($5,330,000.00), or so much thereof as may be advanced hereunder, together with
interest hereon as hereinafter provided, in lawful money of the United States of
America, in the manner set forth herein, on or before June 30, 2007 (the “Final
Maturity Date”).
 
This Second Amended, Consolidated and Restated Promissory Note (this “Note”)
amends, consolidates, restates and replaces the following instruments made by
Maker to the order of Payee (collectively, the “Prior Notes”):
 
Amended, Consolidated and Restated Promissory Note ($4,000,000) dated as of
March 23, 2006;


Promissory Note ($360,000) dated as of March 29, 2006;


Promissory Note ($400,000) dated as of July 7, 2006; and


Promissory Note ($370,000) dated as of September 19, 2006.


This Note is not intended to be and shall not be construed as a novation of the
indebtedness evidenced by the Prior Notes. This Note shall be entitled to the
benefits (in the same priority) of, inter alia, any security at any time granted
and pledged by Maker to Payee in conjunction with the original execution and
delivery of the Prior Notes or predecessor notes or by Maker or any other person
at any time thereafter. This Note also evidences an additional loan from Lender
to Borrower made on the date hereof in the original principal amount of Two
Hundred Thousand Dollars ($200,000.00).
 
The principal of this Note shall bear interest on the unpaid balance thereof at
a rate per annum equal to the greater of [i] six percent (6%) or [ii] one
percent (1%) in excess of the Prime Rate as it existed at the opening of
business on October 1, 2006. The rate per annum shall be reset at the opening of
business on the first day of each January, April, July and October  thereafter
(each an “Adjustment Date”) so that for the calendar quarter beginning on that
day the rate per annum shall equal the greater of [i] six percent (6%) or [ii]
one percent (1%) in excess
 
 

--------------------------------------------------------------------------------


of the Prime Rate at the opening of business on that day. The “Prime Rate, as
used in this Note, shall mean that rate of interest announced from time to time
by National City Bank, Kentucky (the “Bank”) to be its prime rate at its
principal office in Louisville, Kentucky, it being understood and agreed that
such rate shall not necessarily be the lowest rate the Bank then offers to its
most creditworthy borrowers. As of October 1, 2006, the Prime Rate of the Bank
was eight and one-quarter percent (8-1/4%), and accordingly the interest rate
per annum on this Note until the first Adjustment Date shall be nine and
one-quarter percent (9-1/4%).
 
All interest on this Note shall be computed daily on the basis of the actual
number of days elapsed over a year assumed to consist of three hundred sixty
(360) days.
 
Principal of this Note shall be paid in a single payment on the Final Maturity
Date. All accrued and unpaid interest shall be paid on each Adjustment Date for
the preceding calendar quarter and also on the Final Maturity Date or any other
date on which the principal balance of this Note is paid in full.
 
The holder of this Note shall have the right to require repayment in full of
this Note in whole or in part and all accrued and unpaid interest hereon by
giving written notice to Borrower at the address first set forth above
specifying a date for repayment that shall be not less than ninety (90) days
after the date Borrower receives such notice.
 
Borrower reserves the right to repay the principal of this Note in whole or in
part without penalty or premium at any time; provided, however, that Borrower
shall have no right to reborrow any amounts so repaid.
 
Notwithstanding any other provision of this Note, the rights and obligations of
Borrower and Lender hereunder to demand, pay or receive payments and prepayments
of the principal hereof, interest hereon, and other sums payable hereunder are
subject to the terms and conditions of a Subordination Agreement from Borrower
and Lender to the Bank dated as of December 19, 2002, as it may be amended,
modified or replaced from time to time. In particular, Borrower’s failure to pay
any installment of principal of or interest on this Note that it is not
permitted to pay in order to comply with the Subordination Agreement shall not
constitute a default on this Note nor shall it give rise to any obligation to
pay any increased interest or late payment charges in respect of any such unpaid
installment until ten (10) days after the Bank notifies Borrower that it may pay
such installment.
 
All payments of principal and interest and any other sums due under this Note
shall be made in immediately available funds to Lender at its address set forth
above in this Note or to such other person or at such other address as may be
designated in writing by the holder of this Note. All payments on this Note
shall be applied first to the payment of any expenses or charges payable
hereunder, and next to accrued interest, and then to the principal balance
hereof, or in such other order as Lender may elect in its sole discretion.
 
Any payment on this Note that is overdue for more than five (5) days from its
due date shall, if requested by and at the sole option of the holder of this
Note, in order to compensate the holder for the inconvenience and administrative
expense incident to such delinquency and not as
 
-2-

--------------------------------------------------------------------------------


a penalty, be increased by an amount equal to five percent (5%) of the overdue
payment, unless such increase would exceed the maximum increase permitted by
law, in which event the overdue payment shall be increased by such lesser
increment, if any, as would not exceed the maximum increase permitted by law.
The charging or collection of a late charge shall not be deemed a waiver of any
of the holder’s other rights and remedies hereunder, including, if applicable,
the right to exercise the remedies of the holder upon a default under this Note
as hereinafter provided.
 
The occurrence of any one or more of the following shall constitute a default
under this Note: [i] Borrower does not pay any installment of principal of, or
interest on, this Note as and when due or within five (5) days thereafter; [ii]
a proceeding is filed or commenced against Borrower for dissolution or
liquidation that is not dismissed within sixty (60) days after filing; [iii]
Borrower becomes insolvent, or a custodian, trustee, liquidator or receiver is
appointed for Borrower or for any of its property, or Borrower makes an
assignment for the benefit of its creditors, files a petition under bankruptcy,
insolvency or debtor’s relief law or for any readjustment of indebtedness,
composition or extension or [iv] any such proceeding is filed against Borrower
and is not dismissed within sixty (60) days).
 
Whenever there is a default under this Note, the entire principal balance of and
all accrued interest on this Note, shall, at the option of Lender, become
forthwith due and payable, without presentment, notice, protest or demand of any
kind (all of which are expressly waived by Borrower). Upon any such default, the
rate of interest applicable to the entire unpaid principal balance of this Note
shall, at the sole and exclusive option of the holder of this Note, be increased
by four percent (4%) per annum, unless the resulting rate would exceed the
maximum rate permitted by law, in which event the rate of interest shall be
increased to a rate that shall not exceed such maximum rate.
 
This Note is hereby expressly limited so that in no event whatsoever, whether by
reason of acceleration of the maturity hereof or otherwise, shall the amount
paid or agreed to be paid to the holder of this Note for the use, forbearance or
retention of money loaned hereunder exceed the maximum amount permissible under
applicable law. If from any circumstance the holder of this Note shall ever
receive anything of value deemed by applicable law to be interest in any amount
that would exceed the highest lawful rate payable hereunder, an amount equal to
any excessive interest shall be applied to the reduction of the principal amount
owing hereunder and not to the payment of the interest, and if the amount that
would be excessive interest exceeds the principal balance then owing, such
excess shall be refunded to the party paying the same.
 
Failure of the holder of this Note to exercise any of its rights and remedies
shall not constitute a waiver of the right to exercise the same at that or any
other time. All rights and remedies of the holder for default under this Note
shall be cumulative to the greatest extent permitted by law. Time shall be of
the essence in the payment of all installments of interest and principal on this
Note and the performance of Borrower’s other obligations under this Note.
 
If there is any default under this Note, and this Note is placed in the hands of
an attorney for collection or is collected through any court, including any
bankruptcy court, Borrower promises to pay to the holder hereof its reasonable
attorneys’ fees and court costs incurred in collecting or attempting to collect
or securing or attempting to secure this Note or enforcing the
 
-3-

--------------------------------------------------------------------------------


holder’s rights in any collateral securing this Note, provided the same is
legally allowed by the laws of the Commonwealth of Kentucky or any state where
the collateral or part thereof is situated.
 
If any provision, or portion thereof, of this Note, or the application thereof
to any persons or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Note, or the application of such provision, or portion
thereof, to any other person or circumstances shall not be affected thereby, and
each provision of this Note shall be valid and enforceable to the fullest extent
permitted by law.
 
This Note, including matters of construction, validity and performance, and the
obligations arising hereunder, shall be construed in accordance with and
otherwise governed in all respects by the laws of the Commonwealth of Kentucky
applicable to contracts made and performed in such state and any applicable law
of the United States of America.
 
Borrower and any other party who may become primarily or secondarily liable for
any of the obligations of Borrower hereunder hereby jointly and severally waive
presentment, demand, notice of dishonor, protest, notice of protest, and
diligence in collection, and further waive all exemptions to which they may now
or hereafter be entitled under the laws of the Commonwealth of Kentucky or any
other state or of the United States, and further agree that the holder of this
Note shall have the right without notice, to deal in any way, at any time, with
Borrower, or with any other party who may become primarily or secondarily liable
for, or pledge any collateral as security for, any of the obligations of
Borrower under this Note and to grant any extension of time for payment of this
Note or any other indulgence or forbearance whatsoever, and may release any
security for the payment of this Note and/or modify the terms of the any other
documents securing or pertaining to this Note, without in any way affecting the
liability of Borrower, or such other party who may pledge any collateral as
security for, or become primarily or secondarily liable for, the obligations of
Borrower hereunder and without waiving any rights the holder may have hereunder
or by virtue of the laws of this state or any other state of the Unites States.
 
Borrower hereby consents to the jurisdiction of any state or federal court
located within the County of Jefferson, Commonwealth of Kentucky, and
irrevocably agrees that, subject to Lender’s sole and absolute election, any
case or proceeding relating to Title 11 of the United States Code and any
actions relating to the indebtedness evidenced hereby shall be litigated in such
courts, and Borrower waives any objection that it may have based on improper
venue or forum non conveniens to the conduct of any proceeding in any such
court. Nothing contained in this paragraph shall affect the right of Lender to
bring any action or proceeding against Borrower or its property in the courts of
any other jurisdiction.
 
LENDER AND BORROWER ACKNOWLEDGE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY
JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A BENCH TRIAL AND HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AFTER HAVING
CONSULTED OR HAVING HAD AMPLE OPPORTUNITY TO CONSULT THEIR RESPECTIVE LEGAL
COUNSEL CONCERNING THE
 
-4-

--------------------------------------------------------------------------------


CONSEQUENCES OF SUCH WAIVER, TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING
BROUGHT TO ENFORCE OR DEFEND AGAINST COLLECTION OF OR OTHERWISE IN CONNECTION
WITH THIS NOTE OR ANY RELATED DOCUMENTS.
 

 
CITIZENS FINANCIAL CORPORATION
 
 
By:        /s/ Len E. Schweitzer
 
Len E. Schweitzer
 
Vice President, Accounting, and Chief Financial Officer

 
 
 
-5-